DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 8 March 2021.
Claims 4-7 and 9-11 have been amended.
The 112 (b) rejection for claims 4-11 has been overcome by amendments.
Claims 30-38 have been added.
Claims 1-3 and 21-29 are withdrawn from consideration.
Claims 4-11 and 30-38 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.

With respect to claim 4, the Applicant argues on page 16 of their response, “Claim 4 as amended does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components.”  The Applicant continues, “For example, the claimed “operating” step requires action by a processor that cannot be practically applied in the mind. In particular, the claimed “operating” is not practically performed in the human mind, at least because it requires a processor 
The Applicant continues on pages 16 and 17 of their response, “But even if claim 4 does recite a mental process or method of organizing human activity (which Applicant does not concede), claim 4 has additional elements that integrate the alleged abstract ideas into a practical application, or that amount to significantly more than the alleged abstract idea, because they show an improvement to another technology or technical field. Specifically, independent claim 4 is patentable for the same reason that claim 1 in Example 4 of the Office’s Subject Matter Eligibility Examples was found patentable.”  The Applicant continues on pages 18 and 19 of their response, “Similarly, independent claim 4 herein recites a combination of additional elements including ‘in response to the determining that the delivery location is inaccessible via a road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location,’ ‘receiving, by a processor of the remote device, the location code,’ ‘operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access a data network,’ and ‘displaying, by the processor of the remote device, the ordered set of navigational instructions based the scanning of the location code.’ This combination of elements imposes meaningful limits in that the operations are applied to improve an existing technology (electronic navigation) by improving the navigation accuracy and range of a remote device by extending the usefulness of the technology into no signal environments, and environments in which the remote The programmed CPU acts in concert with the recited features of the mobile device to enable the mobile device to determine and display its absolute position through interaction with a remote server and multiple remote satellites. The meaningful limitations placed upon the application of the claimed mathematical operations show that the claim is not directed to performing mathematical operations on a computer alone. Rather, the combination of elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device. All of these features, especially when viewed in combination, amount to significantly more than the judicial exception (Step 2B: YES). The claim is eligible.” (Emphasis added).  As shown and emphasized here, the claimed combination of elements improve another technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device.  Unlike this improvement, the Applicant’s claims are not directed towards an improvement in the functioning of a computer, another technology or technical field.  In particular, the Applicant argues that the claimed elements improve navigation, however navigation is not a functioning of a computer, a technology, or technical field, but instead is a commercial/business action (defining a route between two points).  It is noted that the Applicant has stated that the claims improve navigation accuracy and range of a remote device by extending the usefulness of the technology into no signal environments, and environments in which the remote device does not have access to vector map data.  With regards to this, it is noted that at no point in the Applicant’s arguments, specification, or claims has the Applicant argued or noted an improved accuracy To deal with the technical problems of lack of memory, lack of connectivity, and lack of up-to-date data, embodiments may encode the complete route information, from start to destination, in a QR code. That is, in an embodiment, the system is capable of encoding a complete set of navigational data and route information into a QR code, such that the system may later decode the information when outside a data network.”  (Emphasis added).  As shown and emphasized here, the Applicant’s specification are directed towards creating a code that stores navigational data and route information, however this does process itself does not improve another technology or technical field.  Notably, the Applicant’s claims and specification do not particular 

Applicant’s arguments with respect to claim 4 and in particular determining that the delivery location is inaccessible via a road or pathway stored in a database, detecting a landmark at or adjacent to the determined missing path, storing the detected landmark in the database using a second unique identifier, and determining a navigational route to the delivery location via the determined missing path from the detected landmark have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 4-11, in the reply filed on 3 September 2020 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11 and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 4, the Applicant has amended the claim to state, “in response to the determining that the delivery location is inaccessible via a road or pathway, determining, by the processor of the server, a missing path to the delivery location nt, location module 218 may determine vector map data based on the image data. As mentioned above, the map data may be in raster format, describing satellite photographs on a pixel-by-pixel basis. Embodiments may interpret these satellite photographs to determine map vector data using computer vision techniques.” (Emphasis added).  Additionally, paragraph 41 states, “According to the computer vision techniques applied herein, every object class (such as primary, secondary roads) has its own special features that helps in classifying the class. Object class detection uses these special features. Road detector module 123 and/or 223 is configured to detect roads within an images. For example, the Viola-Jones detection technique, normally used for face detection, may be applied here to detect roads. The algorithm may comprise four stages: Haar Feature Selection, creating an integral image, Adaboost Training, and Cascading Classifiers. Using an object detection technique is applied, the pixels of the raster satellite image may be determined.”  (Emphasis added).  As shown here, the Applicant’s written 

With respect to claim 4, the Applicant has amended the claim to state, “operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access a data network.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has amended the claim to state that the remote device operates a scanning device communicatively coupled to the remote device, and that this operation occurs when the remote device is detected at the landmark and is unable to access a data network.  The Applicant has failed to provide a written description that the remote device the recited previously within the claim (the remote device that that provides its current location and global location data to a server, and receives the location code from the server), additionally has a scanning device communicatively coupled to it, and that said remote device operates the scanning device to scan the location 

Claim 35 recites, “wherein the detecting the landmark at or adjacent to the determined missing path further comprises detecting, by the processor of the server, the landmark using at least one of a feature selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the server uses selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers to detect a landmark.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how the server uses selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers to detect a landmark raises questions whether applicant truly had possession of this feature at the time of filing.   See MPEP 2161.01 (I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites, “wherein the detecting the landmark at or adjacent to the determined missing path further comprises detecting, by the processor of the server, the landmark using at least one of a feature selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how a server is to use “selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers” to detect a landmark.  The specification does not disclose any meaningful structure/algorithm explaining how one would use “selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers” to detect a landmark, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. 

Claim 38 recites the limitation "the image data" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has failed to identify previously within the claim or a depended upon 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-11 and 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a current location and global location data of a delivery location; validating the received global location data; determining the delivery location is inaccessible via a road or pathway stored in a database, then detecting at a path using a computer vision technique and storing the detected path in database using a unique identifier; detecting a landmark at or adjacent to the path and storing the landmark in the database using an identifier; determining navigational data that comprises instructions for physically accessing the delivery location from the landmark; encoding the navigational data into a plurality of 8-bit code words; creating a location code in the form of a matrix barcode that comprises the 8-bit code words; storing the location code and the navigational data on the network database; transmitting the location code to the remote device; scanning the location code by the remote device and displaying the navigational instructions.
The limitations of receiving a current location and global location data of a delivery location; validating the received global location data; determining the delivery location is inaccessible via a road or pathway stored in a database, then detecting at a path using a computer vision technique and storing the detected path in database using a unique identifier; detecting a landmark at or adjacent to the path and storing the landmark in the database using an identifier; determining navigational data that comprises instructions for physically accessing the delivery location from the landmark; encoding the navigational data into a plurality of 8-bit code words; creating a location code in the form of a matrix barcode that comprises the 8-bit code words; storing the location code and the navigational data on the network database; transmitting the location code to the remote device; scanning the location code by the remote device and displaying the navigational instructions; as drafted, under the broadest reasonable interpretation, covers the performance of limitations in the human mind, the performance of commercial interactions (including managing business relations), and managing relationships or interactions between people (including following rules of instructions), but for the use of generic computer elements as tools to carry out the abstract idea.  That is, other than reciting “by the processor of the remote device,” and “by the processor of the server,” the claims elements can practically be done in the human and the human mind.  That is other than reciting by a processor, a current location and global location data of a delivery location, comprises the performance of data observation of particular information, which is a mental process.  In addition, validating the received global location data, encompasses a user evaluating and 
This judicial exception is not integrated into a practical application.  In particular, the claims do not recite an improvement in the functioning of a computer, another technology, or technical field.  The claims do not recite the use or application of the abstract idea with or by a particular machine.  In addition, the claims do not recite the transformation of a particular article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use generic computer elements (processor of a server, processor of a remote device, computer vision techniques, scanning device) as tools to carry out the abstract idea.  In addition, the claims recite additional elements including the type of delivery location, the type of technique used to detect a path, the format of a location code (a matrix barcode), and the contents of the location code (including navigational instructions) which is merely a narrowing of the field of use. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, receiving account and location 
The dependent claims, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite providing an interactive map to a user, receiving a selection of a delivery location, and determining the coordinates of the location is deemed merely narrowing the field of use by defining the interface a user uses to input information, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claim 5).  In addition, the claims recite providing a user interface that receives navigational information to reach the delivery location from the user, and determining the coordinates of the location, is deemed merely a narrowing of the field of use by defining the type of interface and content received/determined, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claim 6).  In addition, the reception of navigational information from a user is deemed a narrowing of the field of use, as the content of global location data received from a user is further defined, which does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claim 6).  In addition, the claims further recite the step of printing a location code on a box, which is deemed extrasolution activity, that is also well-understood, routine, and conventional (See paragraphs 72 and 99 of the Applicant’s specification which describe the printing of location codes on boxes and labels at 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnell et al. (US 2016/0092456 A1) (hereinafter Bonnell), in view of Hurley et al. (US 8725407 B2) (hereinafter Hurley), in view of Kazama (US 2013/0013204 A1) (hereinafter Kazama), and further in view of Ettinger (US 2008/0262717 A1) (hereinafter Ettinger).

With respect to claim 4, Bonnell teaches:
Receiving, by a processor of a server, from a remote device, a current location of the remote device and global location data describing a delivery location (See at least paragraphs 20, 144, 147, 148, 161-165, 197, 209, and 236 which describe a user sending their account information, such as a username and password, and location information, such as GPS coordinate information, to a server).
Wherein the delivery location is at least one of a rural location, a nomad location, and an adventure location (See at least paragraphs 10, 17, 108, 126-128, 137, 150, 161-165, 172-175, and 185 which describe creating a location code based on the location information, account information, and the routing information, wherein the location code is stored in a database and transmitted to the user).
Validating the received global location data (See at least paragraphs 147, 161-165, 168, and 169 which describe verifying the account information and location information).
Determining whether the delivery location is accessible via a road or pathway stored in a network database; Determining navigational data, wherein the navigational data comprises an ordered set of navigational instructions for physically accessing the delivery location from a first location (See at least paragraphs 137-141 and 148 which describe determining routing information, such as directions, in order to access the location).
Encoding, by the processor of the server, the navigational route into a plurality of 8-bit code words; Creating, by the processor of the server, a location code comprising the 8-bit code words such that the location code contains the encoded navigational route  (See at least paragraphs 10, 17, 108, 126-128, 137, 150, 161-165, 172-175, and 185 which describe creating a location code based on the location information, account information, and the routing information, wherein the location code is stored in a database and transmitted to the user.  It is noted that 8-bit code words are merely alphanumerical code).
Wherein the location code is at least one matrix barcode defined by a matrix of pixels that represent at least one navigational instruction of the ordered set of navigational instructions for physically accessing the delivery location from the first location (See at least paragraphs 129, 131, 132, 136, 137, 147, and 178 which describe converting the location code into a barcode or QR code).
Storing, by the processor of the server, the location code and the navigational route in the network database; and transmitting, by the processor of the server, the location code to the remote device (See at least paragraphs 10, 17, 108, 126-128, 137, 150, 161-165, 172-175, and 185 which describe creating a location code based on the location information, account information, and the routing information, wherein the location code is stored in a database and transmitted to the user).

Bonnell discloses all of the limitations of claim 4 as stated above.  Bonnell does not explicitly disclose the following, however Hurley teaches:
Receiving, by a processor, from a remote device, global location data describing at least longitude, latitude, and altitude of a delivery location (See at column 4 line 54 through column 5 line 13, column 8 line 42 through column 9 line 17, and column 12 lines 8-51 which describe providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of 

The combination of Bonnell and Hurley discloses all of the limitations of claim 4 as stated above.  Bonnell and Hurley do not explicitly disclose the following, however Kazama teaches:
In response to the determining that the delivery location is inaccessible via a road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location; Storing, by the processor of a server, the determined missing path in the database using a first unique identifier (See at least paragraphs 25, 29, 30, 31, 75-77, and 86-91 which describe determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to 

The combination of Bonnell, Hurley, and Kazama discloses all of the limitations of claim 4 as stated above.  Bonnell, Hurley, and Kazama do not explicitly disclose the following, however Ettinger teaches:
In response to the determining that the delivery location is inaccessible via a road or pathway, determining, by the processor of the server, a missing path to the delivery location by applying a computer vision technique to imagery data associated with the delivery location; storing, by the processor of the server, the determined missing path in the database using a first unique identifier (See at least paragraphs 73, 106, 111, 120, 133, and 142 which describe determining a missing path to a destination, wherein the system uses satellite images and maps of an area to identify a path to the destination).
Detecting, by the processor of the server, a landmark at or adjacent to the determined missing path; storing, by the processor of the server, the detected landmark in the database using a second unique identifier (See at least paragraphs 73, 74, 103, 104. 106, 113, and 121 which describe detecting landmarks at or near the identified route, and storing the route along with the landmarks in a database).
Determining, by the processor of the server, a navigational route to the delivery location via the determined missing path from the detected landmark, wherein the navigational route comprises an ordered set of navigational instructions for physically accessing the delivery location from the detected landmark (See at least paragraphs 73, 74, 106, 111-114, 121, and 142 which describe determining a route to a delivery destination from a landmark, wherein the route includes instructions directing a user to physically travel to the destination).
Transmitting, by the processor of the server, the location code to the remote device; receiving, by a processor of the remote device, the location code; operating, by the processor of the remote device, a scanning device communicatively coupled to the remote device, to scan the location code in response to the remote device being at the detected landmark and the remote device being unable to access a data network; and displaying, by the processor of the remote device, the ordered set of navigational instructions based on the scanning of the location code (See at least paragraphs 73, 74, 106, 111-114, 120, 121, 142, and 162 which describe generating a route from a landmark to a destination, wherein the route information is transmitted to a user device, that reads the information and displays the route, including directions from a landmark, and without a connection to a data network).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user 

With respect to claim 5, the combination of Bonnell, Hurley, Kazana, and Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Hurley teaches:
Wherein receiving the global location data further comprises: providing, by the processor of the server, an interactive map to the remote user; receiving, at the processor of the server, a selection from the remote user, wherein the selection describes the delivery location on the interactive map; and determining, at the processor of the server, the latitude, longitude, and altitude of the selection (See at column 4 line 54 through column 5 line 13, column 8 line 42 through column 9 line 17, and column 12 lines 8-51 which describe providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user).


With respect to claim 6, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Hurley teaches:
Wherein receiving the global location data further comprises: providing, at the processor of remote device, a user interface configured to receive input; receiving, at the processor of remote device, input from the remote user describing navigational directions for traveling to the delivery location; and determining at the processor of remote device, the latitude, longitude, and altitude of the navigational 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger.  By allowing a user to select a location on a map, a system will predictably increase the ability of a user to send their location, as places with poor GPS location reception will still be able to be mapped in a known manner.

With respect to claim 7, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Bonnell teaches:
Printing the location code on a box, a package, a parcel, an envelope, a business card, or any combination thereof (See at least paragraph 105 and 131 which describe printing the location identifier onto a label or the parcel itself).

With respect to claim 30, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Ettinger teaches:
Wherein the detected landmark is a geological formation (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network, and wherein the detected landmark 

With respect to claim 31, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Ettinger teaches:
Wherein the detected landmark is a religious building, a residence, or a business that is not accessible from a publicly-maintained transportation network (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network, and wherein the detected landmark 

With respect to claim 32, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claims 4 and 31 as stated above.  In addition, Ettinger teaches:
Wherein the second unique identifier describes the detected religious building, residence, or business, and wherein the second unique identifier comprises a color describing at least one feature of the detected religious building, residence, or business (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues, and wherein a database includes the looks of the landmark).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user 

With respect to claim 33, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claims 4, 31, and 32 as stated above.  In addition, Ettinger teaches:
Wherein at least one navigational instruction of the set of navigational instructions comprises the color describing the at least one feature of the detected religious building, residence, or business (See at least paragraphs 73, 103, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues, and wherein a database includes the looks of the landmark, which is used in the directions).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses 

With respect to claim 34, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claims 4, 31, 32, and 33 as stated above.  In addition, Ettinger teaches:
Wherein the at least one navigational instruction of the set of navigational instructions further comprises an instruction for a user to change a direction of travel at the religious building, residence, or business having the color feature of the second unique identifier (See at least paragraphs 73, 74, 111-114, and 120 which describe the detected landmark as including geological and manmade formations, wherein the instructions include specific turn by turn directions with respect to the route and the landmark).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to 

With respect to claim 35, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claims 4 and 31 as stated above.  In addition, Ettinger teaches:
Wherein the detecting the landmark at or adjacent to the determined missing path further comprises detecting, by the processor of the server, the landmark using at least one of a feature selection algorithm, an integral image, an adaboost algorithm, or cascading classifiers (See at least paragraphs 73, 103, 104, 106, 111, 114, and 120 which describe the detected landmark as including geological and manmade formations, including fields and businesses or statues, and wherein the landmarks are detected using computer techniques, such as feature selection and classifiers).


With respect to claim 36, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claims 4 and 31 as stated above.  In addition, Ettinger teaches:
Wherein the at least one of a rural location, a nomad location, and an adventure location is located outside at least one of a current mail carrier coverage or a cellular data network (See at least paragraphs 120, 133, and 142 which describe the mapping area and destination as possibly being in regions that are unmapped, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network, and wherein the detected landmark includes geological and manmade formations of Ettinger.  By including geological and manmade formations as landmarks, a routing system will predictably be able to provide clear navigational directions to users, even when in remote areas.

With respect to claim 37, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Bonnell teaches:
Operating, by the processor of the remote device, a Global Positioning System (GPS) receiver communicatively coupled to the remote device, to determine the current location of the remote device (See at least paragraphs 20, 144, 147, 148, 

With respect to claim 38, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  In addition, Kazana teaches:
Wherein the image data associated with the delivery location comprises satellite imagery of the delivery location (See at least paragraphs 25, 29, 30, 31, 44, 47, 75-77, and 86-91 which describe determining a route from a first location to a second location, wherein the route determination uses acquired satellite imagery of the locations to generate a route). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route, and wherein the route determination uses acquired satellite imagery of the locations to generate a route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnell, Hurley, Kazana, and Ettinger as applied to claim 1 as stated above, and further in view of Windmueller et al. (US 8798380 B1) (hereinafter Windmueller).

With respect to claim 8, Bonnell/Hurley/Kazana/Ettinger discloses all of the limitations of claim 4 as stated above.  Bonnell, Hurley, Kazana, and Ettinger do not explicitly disclose the following, however Windmueller teaches:
Wherein the location code is less than 178 pixels long and less than 178 pixels wide (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-48, and column 1 line 58 through column 11 line 42 which describe the generation of a barcode that can be any number of pixels in size and is encoded with information.  It is noted that the number of pixels in an image is merely a design choice, and can varied based on necessity, which one of ordinary skill in the art would know could be less than 178 x 178).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user 

With respect to claim 9, Bonnell/Hurley/Kazana/Ettinger/Windmueller discloses all of the limitations of claims 4 and 8 as stated above.  In addition, Windmueller teaches:
Wherein creating a location code further comprises applying a data mask, a bit-flipping scheme, or an encryption scheme to the matrix barcode pixels to obfuscate the encoded data (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-48, and column 1 line 58 through column 11 line 42 which describe the generation of a barcode that can be encoded using a data mask).


With respect to claim 10, Bonnell/Hurley/Kazana/Ettinger/Windmueller discloses all of the limitations of claims 4, 8, and 9 as stated above.  In addition, Windmueller teaches:
Wherein creating a location code further comprises assigning a binary value to specific pixels within the barcode matrix, such that the pixels define at least one standard pattern at a specific location within the matrix barcode (See at least 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger, with the system and method of the generation of a barcode that can be any number of pixels in size and is encoded with information and using a data mask of Windmueller.  By assigning pixels in a generated barcode binary values, a barcode will efficiently be read and decoded, as each pixel indicates information in a binary format, which is read by computers.

With respect to claim 11, Bonnell/Hurley/Kazana/Ettinger/Windmueller discloses all of the limitations of claims 4, 8, 9, and 10 as stated above.  In addition, Windmueller teaches:
Wherein creating a location code further comprises assigning a binary value to each matrix barcode pixel, starting in the bottom-right corner and proceeding upward in a column (See at least column 1 line 65 through column 2 line 33, column 9 lines 10-48, and column 1 line 58 through column 11 line 42 which describe the generation of a barcode that can be encoded using a data mask, wherein the specific pixels are assigned a binary value.  It is noted that the direction of assignment is merely a design choice, and does not make a functional or structural change to the creation of a barcode).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of generating a location code for a user’s location based on their account information, actual location, and routing information of Bonnell, with the system and method of providing a map interface, wherein a user selection on the map indicates the latitude, longitude, and altitude of the location of the user of Hurley, with the system and method of determining a route from a first location to a second location, wherein a route is identified using computer vision techniques of an image of an area, and storing the route of Kazana, with the system and method of generating a route to a destination when no road if available, wherein the route uses detected landmarks for guidance, and wherein the route information is transmitted to a user device and read when the user if near the landmark in order to be routed to a destination, even when there is no connection to a data network of Ettinger, with the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Patent Examiner
17 May 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628